Dismissed and Memorandum Opinion filed November 19,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00762-CR
____________
 
CHRISTIAN ISMAEL HUNT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 1213680
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a guilty plea to possession of a controlled
substance. In accordance with the terms of a plea bargain agreement with the
State, the trial court sentenced appellant on August 21, 2009, to confinement
for two years in the Institutional Division of the Texas Department of Criminal
Justice. We dismiss the appeal.  
The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal. See Tex. R. App. P. 25.2(a)(2). The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d). The record supports the trial
court=s certification. See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Anderson, Frost, and Boyce.
Do Not Publish C Tex. R. App. P. 47.2(b)